            Case 1:19-cv-10219-PBS Document 23 Filed 08/27/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                   C.A. NO.: 19-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

                                DEFENDANT’S EXHIBIT LIST

       1.       Affidavit of Fact and Incident Report of the Pro Se Plaintiff attached to his

Complaint, Document 1-1;

       2.       Certified docket from the Lowell District Court in the case of Commonwealth of

Massachusetts v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365;

       3.       A and B. Transcript of the jury trial in the case of Commonwealth of

Massachusetts v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365

September 3 and 4, 2019;

       4.       Affidavit of David Pender;

       5.       Affidavit of Bradford N. Louison, Esq.;

       6.       Transcript of the deposition of the plaintiff, May 20, 2020.

       7.       Lowell Police Department Report.

                                              The Defendant,
                                              By his attorney,
                                              /s/ Bradford N. Louison_____________
                                              Bradford N. Louison, Esq. BBO#305755
                                              blouison@lccplaw.com
                                              Louison, Costello, Condon & Pfaff, LLP
                                              101 Summer Street
                                              Boston, MA 02110
                                              (617) 439-0305
Date: August 27, 2020
        Case 1:19-cv-10219-PBS Document 23 Filed 08/27/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused the foregoing to be served by first class mail to:

                                           Leonitus Jabir Bey
                                            P.O. Box 1934
                                          Lowell, Mass 01854


                                                        /s/Bradford N. Louison

                                                     Bradford N. Louison

Date: August 27, 2020
